                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RANDY LEE RINDAHL,

        Plaintiff,
                                                  Case No. 19-cv-154-jdp
   v.

T EVARS, B. SCHIMEL, R. PAULSON,
S. LARSON, B. KRUSE, AND
S. WALKER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                  7/3/2019
        Peter Oppeneer, Clerk of Court                     Date
